COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:      In the Matter of S.W.

Appellate case number:    01-12-01089-CV

Trial court case number: 1203906J

Trial court:              314th District Court of Harris County

        On March 26, 2013, we abated this appeal because appellant’s brief was not timely filed,
and there was no response filed to the late brief notice (see attached order). We directed the trial
court to hold a hearing regarding the late brief, and ordered that the reporter’s record of the
hearing and a supplemental clerk’s record containing the findings and orders executed at the
hearing be filed in this Court by April 15, 2013. No records have been filed.
        Accordingly, the appeal continues in abatement. We direct the trial court to hold the
hearing as directed in our March 26, 2013 order. The reporter’s record of the hearing and the
trial court’s findings and recommendations and any orders issued pursuant to this hearing shall
be included in a supplemental clerk’s record and filed in this Court no later than 20 days from
the date of this order.

       The appeal continues in abatement, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and reporter’s record of the hearing are filed in this Court. The
court coordinator of the trial court shall set a hearing date and notify the parties and the
Clerk of this Court of such date.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court


Date: May 1, 2013